DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
As per the instant Application 16/940,269, the examiner acknowledges the applicant's submission of the amendments dated 5/24/2022. At this point, claims 1, 8, 10 and 17 have been amended. Claims 7, 9, 16 and 18-20 are cancelled. Claims 1-6, 8, 10-15 and 17 are allowable. 
Allowable Subject Matter
Claims 1-6, 8, 10-15 and 17  are allowed.
The following is an examiner’s statement of reasons for allowance:
The primary reason for marking of allowable subject matter of independent claims 1 and 10, in the instant application is the combination with the inclusion in these claims of the limitations of an apparatus comprising:
“…associate one or more blocks of the nonvolatile memory with a first namespace such that data associated with the first namespace are selectively stored therein, and associate other one or more blocks of the nonvolatile memory with a second namespace such that data associated with the second namespace are selectively stored therein, and wherein the garbage collection operation and the determining of the first amount are carried out independently with respect to each of the first and second namespaces, and data associated with the first namespace and data associated with the second namespace are stored in the volatile memory, up to an amount that is determined based on a sum of the determined first amount for the first namespace and the determined first amount for the second namespace”.
The closest prior art Moon (US PGPUB 2016/0110114)– teaches where FIG. 6 illustrates the identification of related data for the aggregation. In particular, the exemplary techniques illustrated in FIG. 6 may be used to identify that LBA 10, LBA 11, and LBA 45 are all related pages in FIG. 5. When logically linked sectors are aggregated, the host can read ahead the other sectors/data from a particular block. This results in improved access speed by having the most relevant files in RAM and reducing the number or requests to the flash memory. As in block 604, data that relates to the same file is logically linked, so any data that is from the same file may be aggregated during data collection. If data relates to the same file then there is a logical link between the data. In one embodiment, as files are being written, they may be marked or tagged such that the data for a particular file can be identified as belonging to the same file. For example, a context identifier (ID or contextID) may be used for telling the flash controller that the data which has been written is part of the same file. When the host writes a file, it may give the memory device a command to open a context or a session that is associated with a contextID. Any write commands related to that file are marked with that contextID. The memory device can identify the contextID and recognize that it represents a particular file. When the host finishes writing the file, it may close the context and that contextID is free for future contexts or sessions (Paragraphs 0034-0036; FIG.4)  but does not teach the specifi limitations of “associate one or more blocks of the nonvolatile memory with a first namespace such that data associated with the first namespace are selectively stored therein, and associate other one or more blocks of the nonvolatile memory with a second namespace such that data associated with the second namespace are selectively stored therein, and wherein the garbage collection operation and the determining of the first amount are carried out independently with respect to each of the first and second namespaces, and data associated with the first namespace and data associated with the second namespace are stored in the volatile memory, up to an amount that is determined based on a sum of the determined first amount for the first namespace and the determined first amount for the second namespace”.
Dependent claim(s) 2-6, 8, 11-15 and 17 are allowable at least for the reasons recited above as including all of the limitations of the allowable independent base claims 1 and 10 upon which claims 2-6, 8, 11-15 and 17 depend.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED GEBRIL whose telephone number is (571)270-1857.  The examiner can normally be reached on Monday-Friday, 8:00am-5:00pm.ALT.,Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on 571-272-4098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MOHAMED M GEBRIL/Primary Examiner, Art Unit 2135